Citation Nr: 1548623	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board acknowledges that seven service connection issues pertaining to the following conditions have recently been perfected but not yet certified to the Board: disabilities of the right and left knees and right eye, bone cancer, fibrodysplasia, Graves' disease, and headaches.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on these issues.  See March 2015 routing and transmittal slip to the Veteran's representative.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus arose in service and continued to the present.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that he currently suffers from tinnitus and that its onset occurred during his military service.  See September 2015 appellant's brief.  His service treatment records reveal no complaints of tinnitus.  The Veteran's DD Form 214 lists his military occupational specialty in the Navy as boilerman.  In his June 2014 notice of disagreement, the Veteran asserted that his tinnitus was caused by the time spent in the boiler room aboard ship and that he has had ringing in his ears since before he got out of the Navy.

The Veteran was afforded a VA examination in May 2014.  The VA examiner reported a diagnosis of tinnitus and opined that the tinnitus is less likely than not a symptom associated with the Veteran's hearing loss and less likely than not caused by or a result of military noise exposure.  The examiner provided the following rationale for the negative opinion: the Veteran has other contributing factors to his tinnitus including several medications known to be consistent with tinnitus and occupational noise exposure for a much longer time than military noise exposure.

The Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims held that when a condition capable of lay observation may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature."  In such cases, the Board is within its province to weigh that lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continued symptoms since service sufficient to establish service connection.  Id.

Although the VA examiner opined that the current tinnitus is not related to service, the examiner's rationale does not preclude the possibility of the Veteran's tinnitus being related to in-service noise exposure.  Therefore, with regard to the nexus opinion pertaining to tinnitus, the Board finds the May 2014 examiner's opinion not persuasive.  Additionally, while the examiner indicated that the Veteran had some contributing factors and occupational noise exposure post-service, the examiner did not expressly attribute the Veteran's tinnitus to those factors or noise exposure.  Moreover, the examiner noted that the Veteran used hearing protection for the occupational noise exposure.

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  As a boilerman in the Navy, his contention is wholly consistent with his military duties, to include in-service noise exposure aboard ship.  Given the Veteran's competent and credible statements regarding his tinnitus, the Board finds the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and continued since service.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that commenced in service.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

Service connection for tinnitus is granted.


REMAND

In the September 2015 appellant's brief, the Veteran contends that his hearing loss was not adequately assessed by the examiner at the May 2014 VA examination.  In his March 2015 substantive appeal form, the Veteran made statements regarding that examination, but it appears that the complete statement has not been associated with the claims file.  Because the Veteran indicated that his statement was "continued on back," and only one page of the substantive appeal form is included in the claims file, the Veteran should be given the opportunity to submit the complete statement on remand.  The Veteran also asserts, in a December 2014 statement, that the technician who performed his hearing test essentially stated that the Veteran had hearing loss that should be evaluated as at least 10 percent disabling.  Thus, the Board finds that the Veteran should be afforded a new VA examination addressing his hearing loss on remand.  

In light of the remand, relevant VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following actions:

1.  Request relevant, updated VA treatment records.  Also, if the Veteran's complete statement on his March 2015 substantive appeal form is not available, then give the Veteran the opportunity to submit that statement again.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Then, the Veteran should be afforded a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner, preferably an examiner different from the one who performed the May 2014 examination.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether it is at least as likely as not (50 percent or greater probability) related to service, to include noise exposure therein.

For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure in service.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


